         Case 1:20-cv-05952-LTS-SLC Document 10 Filed 08/28/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
GABRIEL BROS, INC.,

                              Plaintiff,

         -v-
                                                      CIVIL ACTION NO.: 20 Civ. 5952 (LTS) (SLC)

                                                             ORDER TO INITIATE DEFAULT
KIRK KARA CORP.,
                                                                   PROCEEDINGS
                              Defendant.


SARAH L. CAVE, United States Magistrate Judge:

         The Complaint in this action was served on July 31, 2020, with Defendant’s Answer due

on August 21, 2020. (ECF No. 8). No Answer having been filed on the docket, Plaintiff is hereby

ORDERED to request a Certificate of Default from the Clerk of Court and to file a Motion for

Default Judgment in accordance with the Honorable Laura Taylor Swain’s Individual Practices,

Rule 55 of the Federal Rules of Civil Procedure, and S.D.N.Y. Local Rule 55 by no later than

September 11, 2020.


Dated:          New York, New York
                August 28, 2020

                                                   SO ORDERED



                                                   _________________________
                                                   SARAH L. CAVE
                                                   United States Magistrate Judge
